DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability

The instant Corrected Notice of Allowability is solely to correct an inadvertent typographical error wherein canceled claim 27 was marked on the index of claims/ PTOL classification form only as an allowed claim in the Notice of Allowance from 3/17/2022.

Allowable Subject Matter

Applicant’s responses from 2/24/2022 and 3/10/2022 are acknowledged.
The allowed claims are: 1-11, 16-26 and 31-38.
The following is an examiner’s statement of reasons for allowance: Applicant has presented multiple arguments, which establish patentable distinction over the prior art of record, such as outlined in the previous patent applications, as well as agreed to further claim amendments, suggested by the Examiner, and adopted by Applicant in the Supplemental amendment from 3/10/2022.
The reasons of allowance in prior parent patent applications provide:
“First, Applicant’s specification provides, in relevant part, the following information.  “[0004] As there is presently no commercial available aqueous-based spironolactone drug product, a physician, in the clinical setting, must rely on the pharmacy to prepare a compounded spironolactone formulation . . . Compounded formulations may be problematic for the physician, and importantly, the patient, due to the potential errors associated with compounding. Further, the stability of the compounded formulations is oftentimes unknown . . . [0009] U.S. Pat. No. 4,837,211 to J. L. Olsen, describes a spironolactone-containing composition that purports to overcome the uniformity issue by utilizing sodium carboxymethylcellulose or a mixture of methylcellulose and a dimethylpolysiloxane polymer. It was discovered that a spironolactone-containing composition comparable to the composition described in Example V resulted in an increase in sedimentation and that uniformity could only be achieved after vigorous shaking for 60-120 seconds after storage at 25.+-.2.degree. C. and 40.+-.5% relative humidity.”
The primary reference Olsen does not teach a combination of spironolactone with xathan gum.  To the extent that a secondary reference was used to show xanthan gum is a known thickener- Quaglinao, it provides no motivation for using it in a composition with spironolactone, especially given the formulation difficulties associated with this drug, and a general rationale that it would be obvious to replace methylcellulose with xanthan gum is not supported by evidence that they are interchangeable viscosity modifiers.  Olsen further teaches away from adding chelating agents, and from lowering the pH of the composition, as claimed.  Further, Applicant has presented data from Table 3 in Pramar, which shows that it also teaches away from the addition of citrate buffer for the stability of spironolactone.  
Lastly, Applicant has presented data in the Pipho Declaration, which shows improved suspendability compared to a composition of Olsen Example V.  Applicant’s data further shows that the claimed composition has improved spironolactone exposure (as determined by AUC).”
In the instant application, the Examiner made a rejection over Bernal.  Applicant’s response from 2/24/2022 provides information pertaining to the development of Applicant’s CaroSpir® formulation, noted to be the only FDA-approved spironolactone-containing oral suspension. Applicant differentiated as to Bernal and its CaroSpir® formulation, by outlining the formulation stability of its own formulation, and contrasting it to SpIV of Bernal stated to have an optimal pH and best physical stability, as well as to SpI-III (Response at 9-11).  
The claims as amended, recite micronized spironolactone, which Bernal does not teach.  However, particle size of the non-micronized spirolactone, such as in SpI in Bernal, was found to contribute to agglomeration. (p. 24, col. 2).  Bernal’s SpII-IV further use different amounts of glycerin than the presently claimed, and as noted by Applicant in its response from 2/24/2022, there were varying issues of instability associated with sedimentation and flotation in Bernal’s formulations using these amounts. (Bernal at 24, Response, 19-20).  
Applicant and the Examiner further discussed that Applicant’s Table 4, p. 26 of the Specification only contained examples of three viable formulations- 3, 6 and 8, all of which contained xantham gum.  But that there were no formulations, which contained another hydrocolloid, except in combination with xantham gum, but never alone, which were found to be viable.  The Examiner accordingly proposed a claim amendment removing the broader term hydrocolloid, and replacing it with xanthan gum.  Applicant agreed to the filing of a Supplemental response with such.  Applicant further agreed to make further claim amendments with the addition of a citric acid buffer, consistent with the limitations in the Pipho Declaration.
The Examiner also notes the following reference from Applicant’s IDS from 2/24/2022.

    PNG
    media_image1.png
    72
    394
    media_image1.png
    Greyscale

It discloses the following suspension structure vehicle formulation.

    PNG
    media_image2.png
    287
    718
    media_image2.png
    Greyscale

However, no reference in the art used this formulation for spirolactone specifically, and as the art of record discloses, arriving at a formulation with stability for spironolactone involved balancing of multiple ingredients and their amounts in combination.  The gist of the Pipho formulation relates to this.
Applicant further agreed to file terminal disclaimers over the following five issued patents and two co-pending patent applications.
Appl #		Patent #
15337559	9757394
15665014	10493083
16682477	10624906
16823604	10660907
16878092	10888570
17111578		
17383761	
Lastly, the Examiner noted some minor informalities in Applicant’s supplemental amendment from 3/10/2022, which Applicant agreed that the Examiner address further with an Examiner’s amendment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Daniel R. Evans on March 10, 2022.
In the Supplemental amendment from 3/10/2022:

-In claim 9, line 3, delete “/or”;

- In claim 24, line 3, delete “/or”;

-Re-write claim 33 as follows:
	33. (Previously Presented) The ready-to-use liquid formulation of claim 1, wherein the xanthan gum is 

-Re-write claim 37 as follows:
	37. (Previously Presented) The ready-to-use liquid formulation of claim 16, wherein the xanthan gum is 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627